PER CURIAM.
Arthur Wright appeals an order of the Circuit Court for Leon County which dismissed his petition for writ of mandamus for failure to comply with section 57.085(7), Florida Statutes, to be certified as indigent in lieu of payment of the appropriate filing fee. The appellee moves for a relinquishment of jurisdiction to the trial court in light of Jackson v. Florida Department of Corrections, 25 Fla.L. Weekly S353, — So.2d -, 2000 WL 33114471 (Fla. May 4, 2000), which held section 57.085(7) to be unconstitutional. We find that the appropriate disposition is to reverse and remand for further proceedings. Wrisper v. Florida Department of Corrections, 765 So.2d 295 (Fla. 1st DCA 2000).
REVERSED.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., concur.